PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
MCGEE ET AL. 
Application No. 17/008,036
Filed: 31 Aug 2020
For: MODULAR CEILING SYSTEM

:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
July 14, 2022, to revive the above-identified application.  

The petition is GRANTED.

This application became abandoned for a failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, mailed April 15, 2022.  The issue fee payment was received on July 06, 2022.  Accordingly, the application became abandoned on July 07, 2022.  A Notice of Abandonment was mailed on July 13, 2022.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of an executed Oath or Declaration under 37 CFR 1.63 for Inventor Trace Woodrum, (2) the petition fee of $2,100, and (3) an adequate statement of unintentional delay.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application is being forward to the Office of Data Management (ODM) to be processed into a patent.  
 

/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET